Citation Nr: 9904062	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral eye disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

3.  Entitlement to a compensable rating for left ear otitis 
media.

4.  Entitlement to a compensable rating for perforation of 
the tympanic membrane of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959, and relevant active duty for training in the 
National Guard from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in February and July 1995, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss disability, perforation of the tympanic membrane 
of the left ear, and left ear otitis media, assigning a 
noncompensable rating thereto, and denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for a bilateral eye disorder.  The veteran 
subsequently perfected appeals of these decisions.  A hearing 
on this claim was held in Montgomery, Alabama, on July 13, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The veteran's claims of entitlement to compensable ratings 
for his service-connected bilateral hearing loss disability 
and left ear otitis media will be addressed in the remand 
portion of this decision.

The Board notes that the veteran raised a claim of 
entitlement to tinnitus at his July 1998 Board hearing.  
Because this issue is inextricably intertwined with his other 
ear claims it will be considered by the Board and addressed 
in the remand portion of this decision as well.


FINDINGS OF FACT

1.  The  veteran's claim of entitlement to service connection 
for an eye disorder was denied by the RO in a March 1963 
decision, from which the veteran did not perfect an appeal.

2.  The evidence received subsequent to March 1963 is 
relevant to the issue, has not been previously submitted and 
when reviewed in conjunction with the evidence that had been 
previously submitted is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

3.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to a compensable rating 
for a perforated left tympanic membrane has been developed.

4.  The veteran is currently receiving the maximum schedular 
disability rating for a perforated left tympanic membrane.


CONCLUSIONS OF LAW

1.  The RO's March 1963 rating decision, wherein the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

2.  The evidence received subsequent to the unappealed May 
1974 rating decision is new and material, and serves to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).
3.  There is no legal basis for a compensable schedular 
evaluation for a perforated left tympanic membrane.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Petition to reopen a claim of entitlement to service 
connection for a bilateral eye disorder.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a bilateral eye 
disorder, the RO originally denied this claim in a March 1963 
decision finding that the veteran had no current disorder of 
the eyes.  The appellant did not appeal this decision.  This 
decision was confirmed, with regard to the left eye only, in 
a February 1994 RO decision and in a January 1995 
Administrative Decision issued by the Director of 
Compensation and Pension Service.  The RO again denied the 
veteran's petition to reopen this claim in a July 1995 
decision.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In the present case, since the March 1963 RO decision, the 
veteran has submitted additional service medical records, 
service personnel records and buddy statements regarding 
injuries he sustained in service when a gun blew up in his 
face damaging his eyes and ears.  He also submitted private 
medical records indicating that he has a current bilateral 
vision problem, with one doctor, Dr. Young, asserting that 
his in-service injury "may be" the cause of his left eye 
vision loss.  Additionally, the record since March 1963 
contains several VA compensation examinations and the 
veteran's credible testimony at hearings before the RO and a 
member of the Board regarding the severity of his eye 
disorder, his in-service injury, and his belief of a 
connection between the two.  The veteran also testified that 
a private physician, Dr. Davis, related his in-service injury 
to his current vision loss.  

The evidence considered in the March 1963 decision included 
the veteran's service medical records; a November 1963 VA eye 
examination which reported no disorder and 20/20 visual 
acuity in both eyes.  

Considering the newly submitted evidence in conjunction with 
the evidence previously of record, the Board finds that the 
new evidence is significant enough that the veteran's claim 
cannot be fairly decided without its consideration.  
Moreover, the testimony, personnel records, buddy statements, 
service medical records, and current treatment records are 
new and not cumulative of previously submitted evidence, and 
material to the issue in that they discuss the veteran's in-
service injury, his current level of disability, and a 
possible relationship between the two.  Because the newly 
submitted evidence should be considered in order to provide a 
complete record for any determination on the veteran's claim, 
the Board finds that the veteran has submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a bilateral eye 
disorder.  Accordingly, his petition to reopen is granted. 

2.  Entitlement to a compensable rating for a perforated left 
tympanic membrane.

The veteran contends that his perforated left tympanic 
membrane warrants a compensable schedular evaluation.  
Service connection for this disorder was originally granted 
in a February 1995 decision, and a noncompensable evaluation 
was assigned.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (992).

The Board notes that the veteran is already receiving the 
maximum evaluation under the applicable diagnostic criteria 
for perforation of the left tympanic membrane.  38 C.F.R. § 
4.87a, Diagnostic Code 6211 (1998).  Diagnostic Code 6211 
provides a zero percent disability rating for perforation of 
the tympanic membrane.  The veteran's identified symptoms of 
drainage and bilateral hearing loss disability are service-
connected separately and compensated under separate code 
provisions.  38 C.F.R. §§ 4.87, 4.87a, Diagnostic Code 6200 
(1998).  Therefore, consideration of these symptoms in 
connection with his perforated left tympanic membrane is not 
appropriate.  38 C.F.R. § 4.14 (1998).  Based on these facts, 
there is a lack of entitlement under the law to a higher 
schedular evaluation for this disability.  In this case, the 
facts are not in dispute, and the application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-430 
(1994).  Accordingly, the veteran's claim of entitlement to a 
compensable rating for a perforated tympanic membrane of the 
left ear is denied.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a bilateral 
eye disorder, the petition to reopen that claim is granted.

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a compensable disability 
rating for perforation of the tympanic membrane in the left 
ear is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to a compensable rating for bilateral 
hearing loss disability, left ear otitis media, and 
entitlement to service connection for tinnitus, as well as 
his newly reopened claim of entitlement to service connection 
for a bilateral eye disorder.

With regard to his two increased rating claims, the 
appellant's contentions regarding the increase in severity of 
his hearing loss and otitis media constitute plausible or 
well-grounded claims.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his July 1998 hearing before a member of the Board the 
veteran's accredited representative stated that the veteran 
has been treated for these conditions at the VA medical 
facility in Birmingham, Alabama, for the period beginning in 
January 1996.  These records are not part of the claims file, 
and are probative of his claims.  Accordingly, the Board 
finds that these claims must be remanded so that the RO can 
obtain the veteran's current outpatient treatment records and 
associate them with the claims file.  Additionally, upon 
remand the veteran should be given the opportunity to add any 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

The Board also notes that the veteran's most recent audio 
examination report failed to address his otitis media, and 
acknowledged his tinnitus, but did not indicate its etiology.  
Accordingly, in addition to obtaining the VA outpatient 
treatment records, the RO should schedule the veteran for an 
ear, nose and throat examination and have the examiner 
discuss any active suppuration the veteran may have in his 
left ear, as well as the etiology of his current tinnitus, 
and whether or not it is related to his in-service injury in 
1962.
As for the veteran's newly reopened claim of entitlement to 
service connection for a bilateral eye disorder, initially, 
the Board notes that the veteran testified at his July 1998 
Board hearing that a Dr. Davis, a private physician, told him 
that his current vision problems were related to his accident 
in service because the accident caused blood flow to the 
optic nerve to be negatively affected.  No statement from Dr. 
Davis is in the record.  Therefore, the RO should contact the 
veteran and inform him that he should contact Dr. Davis and 
have him submit a written statement regarding the etiology of 
the veteran's current blindness.  In the event that Dr. Davis 
is not available, the RO should schedule the veteran for an 
eye examination and have the examiner render an opinion as to 
the etiology of his current bilateral eye disorder.  The RO 
should notify the veteran of the consequences of failing to 
report for these examinations.  38 C.F.R. § 3.655 (1998). 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained and which 
may not currently be in the claims file.  
Additionally, the RO should request that 
the veteran contact Dr. Davis and have 
him submit a written statement regarding 
his opinion about the relationship 
between the veteran's current vision 
problems and his accident in service. 

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Birmingham, 
Alabama, for the period from January 1996 
to the present.

3.  After the above referenced actions 
have been completed and any additional 
evidence associated with the claims file, 
the RO should accord the veteran an ear 
examination to ascertain the date of 
onset, etiology, and current 
manifestation of his tinnitus and the 
current severity of his otitis media.  It 
is important that the examiner be 
afforded the opportunity to review the 
veteran's claims folder prior to the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The 
examination should include all necessary 
tests and studies.  The examiner should 
be specifically requested to provide an 
opinion as to the etiology of the 
veteran's tinnitus and to identify the 
symptoms related to his otitis media, to 
specifically include, the presence and 
frequency of drainage from the left ear.  
All findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

4.  In addition, in the event that Dr. 
Davis is not able to submit a statement 
regarding the veteran's eye disorder, the 
RO should accord the veteran an eye 
examination to ascertain the date of 
onset and etiology, of his current 
bilateral eye disorder.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to this 
examination.  The examiner should be 
specifically requested to provide 
opinions as to the approximate date of 
onset of the veteran's bilateral eye 
disability and whether his current 
bilateral eye disability is etiologically 
related to his active service and/or the 
result of trauma therein, specifically, 
the incident in which a weapon discharged 
in his face.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond with 
additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

